Citation Nr: 1717386	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  06-38 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher rating for cervical spine disability, rated as 10 percent disabling prior to October 5, 2015, and as 20 percent disabling from that date.  

2.  Entitlement to a higher rating for psoriatic arthritis, currently rated as 20 percent disabling.

3.  Entitlement to a compensable rating for psoriasis and seborrheic dermatitis prior to October 5, 2015, and to a rating in excess of 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for the disabilities at issue, assigning the neck disorder a 10 percent rating from July 13, 2004 and denying compensable ratings for the psoriatic arthritis and psoriasis with seborrheic dermatitis.

The Veteran presented testimony at a Board hearing in May 2011.  A transcript of the hearing is associated with his claims folder.  The Veterans Law Judge who conducted the hearing has retired, and the Veteran was offered the opportunity for a Board hearing before a judge who would decide his appeal.  He accepted that offer, and so the Board remanded the case to the RO to schedule that hearing in May 2012.  However, later that month, the Veteran withdrew his request for that hearing.  

In May 2015, the Board remanded all claims which were then on appeal to the RO for additional development.  Those included claims for service connection for low back, right wrist, right knee, and right ankle disability.  Subsequently, in a November 2015 rating decision, the RO awarded service connection for these disabilities.  As that decision resulted in a full grant of the benefit sought (service connection), these issues will not be further addressed individually herein; however they will be addressed in the context of a higher rating for psoriatic arthritis.  [The RO assigned a 10 percent rating for low back limitation of motion due to psoriatic arthritis from July 13, 2004; a noncompensable rating for right knee limitation of motion due to psoriatic arthritis from July 13, 2004 and a 10 percent rating from October 5, 2015; a noncompensable rating for residuals of cyst removal, to include arthritis due to psoriatic arthritis, right wrist, from July 13, 2004 and a 10 percent rating from October 5, 2015; and a noncompensable rating for right ankle limitation of motion due to psoriatic arthritis from July 13, 2004 and a 10 percent rating from October 5, 2015].  

The November 2015 RO rating decision also increased the ratings for psoriatic arthritis to 20 percent from July 13, 2004 and increased the rating for psoriasis and seborrheic dermatitis from noncompensable to 10 percent effective from October 5, 2015.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United Stated Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least on claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed. 

The Veteran is currently assigned a 10 percent rating for cervical spine disability based on limitation of motion of the cervical spine from July 13, 2004 to October 5, 2015; and a 20 percent rating from October 5, 2015.  Ratings based on neurological impairment caused by cervical spine disability will also be considered in this decision, as required by 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

In December 2015, the Veteran submitted a claim for education benefits.  This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to March 15, 2011, the Veteran did not have forward flexion of his cervical spine limited to 30 degrees; a combined range of motion of his cervical spine of not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  From March 15, 2011 to present, the Veteran's cervical spine flexion has been limited to 30 degrees.  However, he does not have forward flexion of his cervical spine limited to 15 degrees, or favorable (or any) ankylosis of his cervical spine.  

3.  From March 29, 2005, the Veteran has had mild but not moderate (or more severe) left upper extremity incomplete paralysis.  

4.  From October 5, 2015, the Veteran has had mild but not moderate (or more severe) right upper extremity incomplete paralysis.  

5.  Prior to October 5, 2015, the Veteran did not have psoriatic arthritis symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year or limitation of motion of joints involved with psoriatic arthritis which would permit additional compensation beyond that which has already been service-connected.  

6.  From October 5, 2015, the Veteran does not have constitutional manifestations of psoriatic arthritis associated with active joint involvement, totally incapacitating or limitation of motion of joints involved with psoriatic arthritis which would permit additional compensation beyond that which has already been service-connected.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for cervical spine limitation of motion prior to March 15, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a 20 percent rating, but not higher, for cervical spine limitation of motion are met from March 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015). 

3.  The criteria for a 10 percent rating for right upper extremity incomplete paralysis are met from October 5, 2015.  38 C.F.R. § 4.124a (2016).

4.  The criteria for a 10 percent rating, but not higher, for left upper extremity incomplete paralysis from March 29, 2005, are met.  38 C.F.R. § 4.124a (2016).

5.  The criteria for a higher rating for psoriatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 7816-5009 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Pursuant to the Board's 2015 remand, in a July 2015 letter the Veteran was requested to identify his treatment providers, VA and non-VA, for his disabilities at issue, and to provide releases for any private providers.  He was advised that if he did not respond within 30 days, it would be assumed that he did not have any such information and VA would proceed with his appeal.  No further information in this regard was received from the Veteran.  Accordingly, the Board will proceed with its adjudication of this appeal.

The claims for service connection for the disabilities now at issue were received on July 13, 2004, and now, the questions before the Board concern the appropriate ratings to be assigned from that date to present.  See Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007).  AB v. Brown, 6 Vet. App. 35 (1993).
 
Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40  and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4 .45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.


Cervical spine disability

The Veteran's service connected cervical spine disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 from July 13, 2004 to October 4, 2015, and as 20 percent disabling from October 5, 2015. 

Under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or when there is muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or when the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is limited to 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  Note (1) to the General Rating Formula indicates to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  

A January 2005 private MRI report indicates that the Veteran had a C5-C6 disc herniation to the left, resulting in an impress on the thecal sac and compression to the central cord with moderate stenosis and mild narrowing of the left neural foramen.  There was mild straightening of the normal cervical lordosis.  

On March 29, 2005, it was indicated that the Veteran had recently developed left medial upper arm pain, and an MRI revealed a herniated disc on the left at C5,6.  Evaluation revealed 2+ brachioradialis and biceps reflexes.  In April 2005, the Veteran was noted to have neck pain with radiation to his left biceps, and he had opted for surgery.  On April 14, 2005, he underwent C5-C6 discectomy with decompression of spinal cord and nerve roots.  He was hospitalized for a total of 2 days and was discharged home after being ambulatory on the ward.  When he was seen again on April 29, 2005, he was doing very well.  His preoperative biceps pain and muscle spasm had resolved, but he still had neck pain.  Motor strength was 5/5 throughout, and sensation was intact and the surgical incision appeared to be healing nicely.  He was doing very well.  In May 2005, his radicular symptoms continued to be completely resolved.  

On VA evaluation in April 11, 2006, the Veteran reported occasional left arm pain medially, and denied weakness.  The nurse felt that it might be related to overuse, but could not rule out a neck connection.  However, neurologically, he was normal.    

On VA examination on September 11, 2006, the Veteran's gait and hand strength were normal.  His cervical spine appeared normal with no muscle spasm, weakness, or tenderness.  Cervical spine flexion was to 45 degrees, extension was to 25 degrees, right and left lateral bending were to 45 degrees, and right and left lateral rotation were to 70 degrees.  There was pain only at the endpoint of motion, and pain, fatigue, weakness, lack of endurance, and/or incoordination did not limit joint function after repeated use or during flare-up.  Reflexes were 2+ at the brachioradialis, triceps, and biceps bilaterally.  Sensation was diminished in the approximate dermatome of C7 in the left upper extremity; otherwise, it was normal.  Motor function was 4/5 in the left upper extremity and 5/5 in the right upper extremity, with no muscle atrophy noted.  The examiner stated that signs of intervertebral disc syndrome were noted on the examination, with left upper extremity weakness and diminution in sensation in the approximate dermatome of C7.  The diagnosis was cervical intervertebral disc syndrome, status post cervical spine fusion, with C7 nerve root involvement.  The peripheral nerve which most closely matches it was the ulnar nerve.  
 
On VA evaluation on November 1, 2006, the Veteran had neck complaints but denied weakness and numbness.  On examination, he had a full range of motion of neck flexion and rotation to the right, but decreased extension and rotation to the left.  Strength, deep tendon reflexes, and sensation were intact.  The assessment was neck pain without weakness or numbness.  

On private evaluation on March 15, 2011, deep tendon reflexes were +2/4 for C5, C6, and C7 bilaterally, and the Veteran had no radicular symptoms.  His neck muscle tests were 5/5, and a cervical compression test was negative.  On active testing, cervical spine flexion was to 30 degrees, and extension was to 5 degrees.  Rotation was to 50 degrees on the left and to 40 degrees on the right.  Lateral flexion was to 35 degrees on the left and 25 degrees on the right.  On passive testing, flexion was again to 30 degrees, extension was to 20 degrees, rotation was to 60 degrees bilaterally, and lateral flexion was to 35 degrees bilaterally.  

A private MRI in June 2011 showed mild C3-C4 and C4-C5 disc bulging.   

In May 2015, the Board remanded for another VA examination.  On VA contract examination on October 5, 2015, the Veteran reported that he had cervical pain with numbness and tingling radiating down his arms.  On examination, cervical spine flexion was to 30 degrees, extension was to 35 degrees, right and left lateral flexion were to 35 degrees, and right and left lateral rotation were to 70 degrees.  Pain was noted in all planes on examination and caused functional loss.  The Veteran was able to perform repetitive testing with at least 3 repetitions, with forward flexion to 25 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 65 degrees.  Pain, weakness, fatigability, and/or incoordination were said to significantly limit functional ability with repeated use over a period of time, as reflected by the data obtained on repetitive use testing.  Muscle strength testing throughout the upper extremities was normal as tested, and there was no muscle atrophy.  Upper extremity reflexes were normal bilaterally, as was sensory examination.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran was not noted to have any painful or unstable scars.  The examiner indicated that due to the Veteran's cervical spine disability, he could only perform light physical and sedentary tasks.   

Based on the evidence, the Board concludes that prior to March 15, 2011, a rating greater than 10 percent is not warranted for cervical spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  The evidence shows that the Veteran did not have forward flexion of his cervical spine limited to 30 degrees; that the combined range of motion of his cervical spine was not greater than 170 degrees; and that he had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On VA examination in September 2006, his flexion was to 45 degrees and his combined range of motion was well beyond 170 degrees, to 230 degrees.  His gait was normal and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not reported. 

The Board next concludes that from March 15, 2011 to present, a 20 percent rating is warranted for cervical spine disability under the General Rating Formula.  On that date, the Veteran's cervical spine flexion was limited to 30 degrees, warranting a 20 percent rating.  That same degree of limitation of flexion was present at the time of the VA examination in October 2015.  The Board also finds that from March 15, 2011 to present, a rating greater than 20 percent is not warranted for cervical spine disability under the General Rating Formula.  The evidence shows that the Veteran does not have forward flexion of his cervical spine limited to 15 degrees, even with consideration of factors like pain and functional limitation, or favorable ankylosis of his entire cervical spine.  Instead, the he had cervical spine flexion to 30 degrees in March 2011 and in October 2015. 

The Board further finds that with consideration of the grant above, a higher rating is not warranted based on 38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the appeal.  There are no indications of any incapacitating episodes from intervertebral disc syndrome which accord with the definition of the same, and those types of incapacitating episodes (requiring bedrest prescribed by a physician and treatment prescribed by a physician - see Note (1) to that Formula) are necessary.  The Veteran has testified as to incapacitating episodes in May 2011, but an incapacitating episode as defined in the regulations is one which requires bedrest prescribed by a physician and treatment prescribed by a physician.  Therefore, his testimony is insufficient to support a grant on this basis without evidence of the requisite medical treatment.  

Neurological ratings for the upper extremities due to impingement from cervical spine disability will next be considered.  Under 38 C.F.R. § 4.124a, a 20 percent rating is warranted for either upper extremity's upper, middle, or lower radicular group, or for all radicular groups, when there is mild incomplete paralysis of that nerve group(s).  A 30 percent rating is warranted for the minor upper extremity if such incomplete paralysis is moderate.  

During the rating period, although the October 2015 examiner did not identify any objective findings of radiculopathy, mild incomplete paralysis is shown for the Veteran's right upper extremity as of October 5, 2015, when the Veteran reported that he had numbness and tingling radiating down both arms.  Prior to the time, the preponderance of the evidence is against a finding that a separate rating is warranted for radiculopathy of the right upper extremity.  Further, a rating in excess of 20 percent for mild incomplete paralysis is not warranted at any time as the preponderance of the evidence is against a finding of moderate (or more severe) incomplete paralysis.  There is no objective evidence of right upper extremity radiculopathy in the record.

As for the Veteran's left upper extremity, the Board finds that prior to March 29, 2005, a separate rating is not warranted for left upper extremity incomplete paralysis, as it is not shown.  

However, the Board finds that from March 29, 2005, when the Veteran reported recently developing left medial upper arm pain and an MRI revealed a herniated disc on the left at C5,6, a 20 percent rating, but not higher, is warranted for mild left upper extremity incomplete paralysis.  The Board notes that neurological symptoms were felt to have resolved as of the date of an April 2005 evaluation, but finds that there was probably continuity of mild left upper extremity incomplete paralysis throughout this period, as the Veteran indicated in April 2006, that he had occasional arm pain, and a neck connection could not be ruled out.  This 20 percent rating is supported by the diminished sensation in the C7 dermatome shown on VA examination on September 11, 2006.  The provisions of 38 C.F.R. § 4.124a indicate that where the involvement is wholly sensory, the rating should be for mild, or at most moderate degree.  

A 30 percent rating for moderate incomplete paralysis (or higher) is not warranted for left upper extremity incomplete paralysis at any time period during the appeal.  The Board notes that the September 2006 VA examination noted 4/5 motor function (slight weakness) on the left in one assessment, however, the preponderance of the evidence is against a finding of a higher rating for incomplete paralysis.  This motor function finding was the sole evidence of any impairment other than sensory in the record, and, as noted above, several treatment records during this period indicate no radicular complaints and negative or normal radicular findings on physical examination.  In particular, the November 1, 2006 VA treatment record shows that there was no weakness or numbness at that time.  Strength, deep tendon reflexes, and sensation were intact.  Also, at the time of the VA examination in October 2015, the Veteran's strength, sensory, and reflexes were all normal, he had no muscle atrophy, and the examiner indicated that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy, although he complained of numbness and tingling radiating down both arms.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted at any time for left upper extremity radiculopathy.  A 30 percent, or higher, rating is not warranted at any time, as the Veteran did not have severe incomplete paralysis as reflected by the fact that sensation was only diminished rather than absent, reflexes were normal throughout the left upper extremity, there was only slight weakness at most, and there was no muscle atrophy.  

The Board finds that there are no other associated objective neurological abnormalities.  No others are claimed or shown.  Accordingly, the Board finds that no other ratings can be provided for neurological abnormalities pursuant to the NOTE (1) to 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine.  

The next question is whether assignment of a compensable rating is warranted for the Veteran's cervical spine surgery scar under 38 C.F.R. § 4.118 (2016).  The scar for the type of surgery performed in April 2005, via incision, is typically linear in form, taking up very little surface area, and there are no indications that it covers any significant surface area or that it is painful or unstable.  To the contrary, it was reported to be healing well later in 2005.  Accordingly, the Board finds that the preponderance of the evidence is against a compensable rating for the spine surgery scar.  

Psoriatic arthritis

The Veteran's psoriatic arthritis is ratable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5002, which is for rheumatoid arthritis.  Under Diagnostic Code 5002, rheumatoid arthritis, as an active process, with one or two exacerbations a year in a well-established diagnosis warrants a 20 percent rating.  A 40 percent rating is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is warranted when there is less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a less number over prolonged periods.  A 100 percent rating is warranted when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  

Chronic residuals of rheumatoid arthritis are ratable pursuant to Diagnostic Code 5002.  For residuals such as limitation of motion or ankylosis, rate under the appropriate Diagnostic Code for the specific joint or joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The regulation includes a Note that "[t]he ratings for the active process will not be combined with the residual ratings for limitation of motion or ankyloses.  Assign the higher evaluation."  

The Veteran currently has a 20 percent rating for psoriatic arthritis from the July 2004 date of claim under Diagnostic Code 7816-5009, compensating him for the active process (pursuant to Diagnostic Code 5002); as well as a 10 percent rating for low back limitation of motion; 3 separate noncompensable ratings for right knee, right wrist, and right ankle limitation of motion due to psoriatic arthritis, from July 13, 2004 to October 5, 2015; and 3 separate 10 percent ratings for right knee, right wrist, and right ankle limitation of motion from October 5, 2015.  

One of the questions which must be addressed in order to resolve the appeal, therefore, is whether the Veteran may be assigned a 40 percent rating for psoriatic arthritis as an active process prior to October 5, 2015 when he is currently rated during that period at 20 percent for the active process in addition to 20 percent for lumbar spine limitation of motion due to psoriatic arthritis.  The answer to that question is no, as the regulation is clear that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankyloses.  Further, the evidence shows that the Veteran did not have symptom combinations productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring 3 or more times a year.  This was not shown in the September 2006 VA examination report or elsewhere.  May 2006 VA medical records show, for instance, that the Veteran's psoriatic arthritis was under good control, with no joint tenderness or swelling; and a July 2006 VA medical record shows that he had pain only in his right sacroiliac joint.  

The next question which must be addressed is whether, prior to October 5, 2015, the Veteran had objectively confirmed limitation of motion of the joints involved which would legally permit additional compensation.  The answer to that question is also no.  Again, the regulation is clear that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankyloses.  May 2006 VA medical records show, for instance, that the Veteran's psoriatic arthritis was under good control, with no joint tenderness or swelling; and a July 2006 VA medical record shows that he had pain only in his right sacroiliac joint.  The Board is aware that there is some indication of right wrist limitation of motion prior to October 5, 2015.  For instance, the September 2006 VA examination report shows that the Veteran's right wrist palmar flexion was limited to 30 of the normal 80 degrees.  However, additional compensation is not payable in light of this as the Veteran is already receiving 20 percent ratings for both the active process and for limitation of motion (of the lumbar spine) during this period which is contrary to the Note with respect to this Diagnostic Code that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankyloses.  

The next question, therefore, is whether, from October 5, 2015, the Veteran has constitutional manifestations associated with active joint involvement, totally incapacitating, to warrant a 100 percent rating based on active process, as the Veteran already has a 20 percent rating based on active process from that date, together with four 10 percent ratings based on limitation of motion of the low back, right knee, right wrist, and right ankle.  There is no evidence that the Veteran meets the requirements for a 100 percent rating based on active process.  Accordingly, the Board finds that from the period from October 5, 2015, additional compensation cannot be assigned for the Veteran's psoriatic arthritis based on the active process.  Again, ratings for the active process cannot not be combined with the residual ratings for limitation of motion or ankyloses under the Rating Schedule.

The next question which must be addressed is whether the Veteran has limitation of motion of the joints involved which would permit additional compensation from October 5, 2015.  The answer to that question is also no.  The October 5, 2015 VA examination report shows a normal range of motion, in degrees, for the Veteran's right ankle and knee.  It also shows that he has forward flexion of his thoracolumbar spine to at least 70 degrees.  It further shows that he has right wrist flexion to at least 60 degrees, dorsiflexion to at least 65 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. §§ 4.40, 4.45, and 4.71a have been considered, as applicable; however, they do not permit additional compensation.  

The Board has also considered the matter of whether assignment of a compensable rating is warranted for the Veteran's scar from his right wrist cyst removal years ago, under 38 C.F.R. § 4.118 (2016).  The scar for the type of surgery performed typically takes up very little surface area, and there are no indications that it covers any significant surface area or that it is painful or unstable or otherwise compensable.  Accordingly, the Board finds that the preponderance of the evidence is against a compensable rating for the right wrist surgical scar.  

Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected cervical spine and psoriatic arthritis disabilities.  The symptoms and impairment caused by these service-connected disabilities are specifically contemplated by the schedular rating criteria including 38 C.F.R. §§ 4.40, 4.45.  These include impairment caused by pain, limitation of motion, weakness, and other related factors.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected disabilities at issue has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence of record, including an April 2011 private medical record, shows that the Veteran is working full time, and the VA examiner in October 2015 indicated that the Veteran can perform any type of occupational task without significant restrictions.  There is no evidence of unemployability due to the disabilities at issue.  Further consideration of TDIU is not warranted.

The Board is grateful to the Veteran for his 6 years of honorable service to our country.  



ORDER

A rating in excess of 10 percent for cervical spine limitation of motion prior to March 15, 2011 is denied.

A 20 percent rating, but not higher, is granted for cervical spine limitation of motion, from March 15, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

A 20 percent rating, but not higher, is granted for right upper extremity mild incomplete paralysis from October 5, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.

A compensable rating for left upper extremity incomplete paralysis prior to March 29, 2005 is denied.

A 20 percent rating for left upper extremity incomplete paralysis from March 29, 2005, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A higher rating for active psoriatic arthritis is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


